Judgment unanimously affirmed. Memorandum: The court did not abuse its discretion in denying defendant’s application for authorization to obtain an investigator at county expense (see, County Law § 722-c) because defendant failed to make the required showing of necessity to justify the request (see, Johnson v Harris, 682 F2d 49, 50-51, cert denied 459 US 1041; People v Filomeno, 138 AD2d 734, 735, lv denied 71 NY2d 1026; People v Pride, 79 Misc 2d 581, 582-583). Defendant’s claim regarding the court’s submission to the jury of a summary of the statutory elements of each crime charged in the indictment was not preserved for review (cf., People v Nimmons, 72 NY2d 830, 831) and we decline to reach it in the interest of justice (see, People v Ryan, 152 AD2d 960). Defendant was not denied due process of law by the delay in perfecting this appeal because defendant cannot demonstrate prejudice as a result of the delay (see, People v Cousart, 58 NY2d 62; People v Pratt, 149 AD2d 956; People v Gaines, 143 AD2d 520, lv denied 73 NY2d 855). We have reviewed defendant’s remaining claims including those made in his pro se brief and find each one lacking in merit. (Appeal from judgment of Livingston County Court, Houston, J. — sexual abuse, first degree.) Present — Denman, J. P., Boomer, Green, Lawton and Davis, JJ.